402
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/726402 
    
        
            
                                
            
        
    

Parent Data16726402, filed 12/24/2019 claims foreign priority to 201911044836 , filed 11/05/2019

1.	Claims presented for examination: 1-5

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 11/05/2019. It is noted, however, that applicant has not filed a certified copy of the 201911004836 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (Pub. No. US. 2012/0226701 A1) in view of Work et al.  (Pub. No. US 2006/0042483 A1).
As to claim 1, Singh discloses a system (100) to appreciate and rank a user in a social networking system, the system (100) comprising: a. a user-interface device (101) comprising a social networking system to share and react to information associated with one or more events (user 202, 205 sharing information with social contact 203,206 by network 204 including social network 207, fig. 2); b. a database (102) to store the shared information associated with an event of one or more end-users, wherein the database (102) gathers the information shared by one or more end-users and one or more audience users in the social networking system from a plurality of servers (database 201k, fig. 2); c. a processing unit (103) to process and execute a set of instructions provided in: i. a complimentary module (104) for providing one or more audience users with the option of providing an appreciation for the information shared by one or more end-users in the social networking system (feedback acquisition module, 201d) (fig. 2); ii. an accumulation module (105) for storing an array of appreciations provided by one or more audience users in the database (102) for the information shared by one or more end-users in the social networking system (retrieve social information, 201c) (fig. 2); iii. an analysis module 
Singh does not explicitly disclose d. a display unit (110) to display the notification corresponding to one or more end-users and one or more audience users on a user-interface device (101), wherein the display unit (110) displays the rank generated by the ranking module (107) in the social networking system; 
However, Work discloses d. a display unit (110) to display the notification corresponding to one or more end-users and one or more audience users on a user-interface device (101), wherein the display unit (110) displays the rank generated by the ranking module (107) in the social networking system (based on the analysis, a ranking, rating score is assigned to a particular category of reputation.  When request, the ranking or score is displayed to a user of the social network) (abstract).  This passage include a request as notification as when the user requests the score is provided to the user.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include a 

As to claim 2, Singh discloses the system (100) as claimed in claim 1, wherein the complimentary module (104) provides an option from a pre-defined list of positive characteristic gestures to one or more audience users to react for the information shared on the social networking system by one or more end-users (feedback form, fig. 8A).

As to claim 3, Singh discloses the method (200) for appreciating and ranking a user in a social networking system, the method (200) comprising the steps of: a. interacting with one or more end-users by sharing information in a social networking system and reacting to the information received from one or more end-users in the social networking system (user 202, 205 sharing information with social contact 203,206 by network 204 including social network 207, fig. 2); b. executing a set of instructions provided in the complimentary module (104), accumulation module (105), analysis module (106), ranking module (107), notification module (108) and matching module (109) to provide a creative response by one or more audience-users for the information shared on the social networking system by one or more end-users (executing modules 201a…) (fig. 2); c. providing the appreciation by one or more audience users for the information shared by one or more end-users from the pre-defined list of positive characteristic gestures in the social networking system (feedback acquisition model, 201d) (fig. 2); d. storing the information shared by one or more end-users and the corresponding appreciation provided by one or more audience users in the social networking system, wherein the data from one or more end-users and one or more audience users is accumulated in the database (102) of the system (100) (retrieve social information, 201c) (fig. 2); e. establishing a rank-based pattern in the analysis module (106) based on the appreciation provided from a pre-defined list of positive characteristic gestures by one or more audience users for the information shared by one or 
Singh does not explicitly disclose i. displaying the notification on the display unit (110) of the user-interface device (101) of one or more end-users and one or more audience users, wherein the display unit (110) displays the notification to one or more end-users on receiving the reaction from one or more audience users and displays the rank generated by the ranking 
However, Work discloses i. displaying the notification on the display unit (110) of the user-interface device (101) of one or more end-users and one or more audience users, wherein the display unit (110) displays the notification to one or more end-users on receiving the reaction from one or more audience users and displays the rank generated by the ranking module (107) based on the appreciation provided by one or more end-users (based on the analysis, a ranking, rating score is assigned to a particular category of reputation.  When request, the ranking or score is displayed to a user of the social network) (abstract).  This passage include a request as notification as when the user requests the score is provided to the user.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include a request as notification as when the user requests the score is provided to the user as Work in order to provide trustworthiness of the users.

As to claim 4, Singh discloses the method (200) as claimed in claim 5, wherein the pre-defined list of positive characteristic gestures allows one or more audience users to select an appropriate appreciation gesture as a reaction to the information shared by one or more end-users (evaluation score included strong to week, strong is positive) (fig. 8B).

As to claim 5, Singh discloses the method (200) as claimed in claim 5, wherein the ranking of the appreciations gathered by the analysis module (106) is established based on the significance of the number of appreciations received for the information shared by one or more end-users (evaluation score calculation) (fig. 8B).


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154